DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the methods of processing recited by claim 15, does not reasonably provide enablement for any broader scope as the Specification does not list, discuss, or otherwise suggest any other methods of processing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Examiner first notes that the term “processing” could have a substantial number of possible interpretations.  The most apparently relevant definition (definition 2 b(3) of the verb “process,”) provided by Merriam-Webster’s Online Dictionary defines “process” as “to subject to examination or analysis.”  It is clear that “processing” could be as little as verifying an output was provided or as much as a mathematically complex process of filtering and adjusting the output.  
Turning now to the instant disclosure, the only discussion of “processing” within the Specification as filed may be found in paragraphs [0022-23] and [0088].  Paragraph [0022] merely restates the language of claim 14 and, thus, fails to enable a scope broader than that of claim 15.  Paragraphs [0023] and [0088] effectively restate the language of claim 15 and, thus, fail to enable a scope broader than that of claim 15.  There being no other disclosure or discussion of what “processing” may comprise, Examiner finds that the scope of “processing” in context of claim 14 is limited to only those options specified within claim 15 and paragraphs [0023] and [0088].
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 17, Applicant recites “determining one or more loading and travel metrics or functions thereof” in each claim.  It is unclear how this limitation is meant to be interpreted as there are multiple plausible interpretations of the language.  For example, the limitation may be interpreted in at least the following ways: (1) “determining one or more loading metrics or functions thereof and determining one or more travel metrics or functions thereof”; (2) “determining one or more loading and travel metrics or functions thereof”; or (3) “determining one or more loading and travel metrics and/or functions thereof ….”
To clarify the differences between these interpretations, Examiner notes that the first interpretation requires both a determination of a (plurality of) loading metrics and a determination of a (plurality of) travel metrics; on the other hand, the second interpretation merely requires at least one metric, and the at least one metric may be either a loading or travel metric.  As further comparison, the third interpretation would permit any combination of determinations, e.g., a determination of a loading metric, a determination of a travel metric, and a determination of a travel function.  “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  As there are multiple plausible claim constructions for each of claims 1 and 17, the claims are rejected for failure to comply with §112(b).
This lack of clarity has implication for dependent claims 2-16 and 18-20.  For example, claim 2 recites “wherein the one or more loading metrics … comprise at least one of … and wherein the one or more travel metrics comprise at least one of ….”  Under the second interpretation of claim 1, claim 2 would be indefinite because claim 1 does clearly not require (or positively recite) both a loading metric and a travel metric.  Appropriate clarification of claims 1 and 17 is required.  
Furthermore, claim 1 additionally recites “generating … at least one distribution of cumulating loading data for the one or more components using the one or more loading and travel metrics during operation of the wind turbine” in lines 4-6 of the claim.  It is unclear whether Applicant is attempting to further limit the prior limitation (i.e., “determining one or more loading and travel metrics or functions thereof” being limited to just determining metrics).  This limitation is also unclear because the claim does not specify whether the generation of at least one distribution may be performed based on loading and travel functions.  As such, Examiner also finds claim 1 to deficient because the claim does not positively recite or require a determination of one or more loading and travel metrics, but subsequently relies on such a determination.  Appropriate corrections are required.  
Even further, Examiner finds that claim 1 is indefinite because it is unclear whether the step of “generating, at least in part, at least one distribution … using the one or more loading and travel metrics” comprises (1) a partial generation of a distribution or (2) a generation of a distribution using, at least in part, the one or more … metrics.  Appropriate clarification is required.  
As a matter of clarification, Examiner notes the above discussion is largely framed in relation to claim 1.  Claim 17, however, recites substantially similar limitations and, therefore, the discussions above apply, mutatis mutandis, to the specific recitations of claim 17. 
For the purposes of examination, and in view of the discussion above, claims 1 and 17 will be interpreted as requiring a determination of at least one loading metric or at least one travel metric, wherein the generation of at least one distribution of cumulative loading data uses, at least in part, said at least one metric.  As the claims are not being interpreted as including a determination of a function, some of the dependent claims and/or dependent claim subject matter will not be evaluated on merits/against the prior art at this time.  The claims and/or subject matter not evaluated includes: claim 4, which would implicitly require a determination of functions rather than metrics; 
Claims 2-16 and 18-20 depend from claims 1 and 17 and are therefore rejected for at least the same reasons.
Regarding claim 4, Applicant recites “wherein the functions of the one or more loading and travel metrics further comprise” in lines 1-2 of the claim.  There is not a clear antecedent basis for this limitation within parent claim 1.  Parent claim 1 recites a determination of “one or more loading and travel metrics or functions thereof” in line 2; as recited, there is a plausible interpretation wherein a function is never determined.  As claim 4 fails to clearly and positively recite “determining one or more loading and travel functions,” Examiner finds the claim to be indefinite.  Applicant may overcome this rejection by amending claim 4 to incorporate language similar to the following: “[t]he method of claim 1, wherein the determining of one or more loading and travel metrics or functions thereof comprises determining one or more loading and travel functions ….”  Appropriate clarification is required.  As discussed above, claim 4 will not be evaluated against the prior art at this time due to Examiner’s selection of one plausible interpretation of claim 1.  Should Examiner come upon any references considered to be relevant to the subject matter of claim 4, discussion will be provided in the Conclusion section at the end of this Office Action.
Regarding claims 5-8, Applicant recites “the one or more loading and travel metrics” in each of the claims.  These recitations are deficient for the same reasons discussed in claim 4.  Applicant has not clearly or positively recited that the “one or more loading and travel metrics or functions thereof” comprise “one or more loading and travel metrics.”  Appropriate clarification is required.  For purposes of examination, claims 5-8 will be interpreted as one or more loading and travel metrics and not one or more loading and travel functions.
Regarding claim 9, Applicant recites “further comprising determining a plurality of loading and travel metrics for one or more components of the wind turbine during operation of the wind turbine.”  It is unclear whether Applicant means to further limit parent claim 1 by restricting the step of determining to specifically determining “a plurality” of metrics (and not of functions) or to further limit the parent claim by reciting an additional determination of a plurality of metrics (i.e., a second plurality of metrics in addition to the one or more metrics of claim 1).  Appropriate clarification is required.  For the purposes of examination, the claim will be interpreted as limiting the determination in claim 1 to specifically require determination of a plurality of metrics.
Regarding claim 10, Applicant again uses the “generating, at least in part” language discussed in the rejection of claim 1 above.  As such, the relevant portion of the discussion above applies, mutatis mutandis, to the subject matter recited within claim 10.  For purposes of examination, the relevant limitations will be read as “generating [the] at least one [distribution/histogram] using, at least in part, the one or more loading and travel metrics.”  Appropriate clarifications are required.
Regarding claims 11 and 19, Applicant recites “defining a first loading metric of the plurality of loading metrics and a first travel metric of the plurality of travel metrics” in lines 5-7.  There is not sufficient antecedent basis for the recitation of “the plurality of loading/travel metrics” as currently recited because Applicant has not positively recited a plurality of either metric.  Claims 1 and 10, as interpreted by Examiner, merely require one loading metric and one travel metric.  If the subject matter of claim 11 requires determination of a plurality of loading metrics and a plurality of travel metrics then Applicant must clearly and positively recite such pluralities.  Appropriate corrections are required.  For purposes of examination, the limitations pertaining to “the plurality of loading/travel metrics” will not be read into the claim; as such, the relevant portion of the claim would instead read “defining a first loading metric and a first travel metric for the at least one cumulative load histogram ….” 
Regarding claim 13, Applicant recites “a plurality of cumulative load histograms collected over distinct time segments.”  Examiner notes that claims 1 and 10 do not positively recite generation of more than one load histogram.  Additionally, Applicant has, confusingly, recited the histograms as being “collected” rather than “generated,” adding to the lack of clarity within the claim.  Due to the confusing choice of language within the claim, Examiner finds that it is unclear whether “a plurality of load histograms collected over distinct time segments” is intended to recite an additional plurality of histograms that are somehow “collected,” or whether the limitation is instead intended to refer to the step of “generating … at least one load histogram for the one or more components” as recited by claim 10.
Furthermore, it is unclear whether claim 13 recites an additional application of the life model to “a plurality of cumulative load histograms.”  A step of “applying a life model of the one or more components to the at least one distribution of cumulative loading data” is recited in claim 1.  In claim 10, Applicant expands upon this by specifying that “at least one distribution of cumulative loading data” comprises “at least one cumulative load histogram for the one or more components ….”  Thus, claims 1 and 10 functionally recite “applying a life model of the one or more components to the at least one cumulative load histogram.”  Thus, the language of claim 13 would introduce an additional step of applying a/the life model, but this interpretation would appear to be at odds with the recited subject matter of claims 1 and 10.  Appropriate clarification is required.  
Regarding claim 17, Applicant recites “applying a life model of the one or more components to the at least one distribution of cumulative loading data” in lines 9-10 of the claim.  There is no antecedent basis for this limitation.  Claim 17, unlike claim 1, does not recite the generation of “at least one distribution of cumulative loading data,” but instead recites generation of “at least one cumulative load histogram” in lines 7-8.  As such, “the at least one distribution of cumulative loading data” must be amended to instead recite “the at least one cumulative load histogram” in order to have proper antecedent basis.  While Applicant is free to choose other avenues of amendment, appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0123416 (“Vestergaard”), as best understood by Examiner.
Regarding claim 1, Vestergaard discloses:
A method for operating a wind turbine (title), the method comprising: 
determining one or more loading (para. [0022] discusess tower accelerations, blade root bending moment as measured parameters; para. [0050] discusses a determination of fatigue loading estimates for components such as the tower and its bending moments) and travel metrics (para. [0020] discusses measurement of parameters and fatigue over “the operating period” which may be a plurality of operating intervals representing a “travel metric” associated with time passed) 
generating at least one distribution of cumulative loading data for the one or more components (FIG 3a; paras. [0055-62]) using, at least in part, the one or more loading and travel metrics (paras. [0010-12] discuss the generation of a modeled fatigue load value based on measured sensor data and derived statistical data)  during operation of the wind turbine (para. [0010] discusses modelling of fatigue using “actual operational measurements, as measured by the sensor,” thus disclosing measurements during operation of the wind turbine);
applying a life model of the one or more components (“modelled fatigue value,” see paras. [0063-72]) to the at least one distribution of cumulative loading data (an estimated fatigue value is compared against the modelled fatigue value to define a utilization ratio; paras. [0063-67]) to determine an actual damage accumulation (“Utilization Ratio”) for the one or more components of the wind turbine to date (para. [0063] states the utilization ratio “may represent the accumulated fatigue loading experienced by the turbine since the start of operation” and para. [0067] states that individual ratios may be calculated for individual components); and 
implementing a corrective action for the wind turbine based on the damage accumulation (paras. [0073-90] discuss control methods based upon the utilization ratio).
Regarding claim 2, Vestergaard discloses the limitations as set forth in claim 1 and further discloses the one or more loading metrics for one or more components of the wind turbine comprise at least one of a bearing load, a tower load (para. [0022] discusses measurement of tower acceleration, a form of “tower load”), a rotor blade load (“blade root bending moment”), a drivetrain load (para. [0023] discusses derivation of “drivetrain bending moments”), a shaft load, a thermal load, and wherein the one or more travel metrics comprise at least one of time (para. [0020] discusses the operating period being a plurality of periods, thus “time” is contemplated by Vestergaard as a “travel metric” in the sense that an amount of fatigue/loading experienced over a time period is measured/sensed/derived), angular travel, a number of times a component travels a certain angular distance between directional reversals, or a number of times the one or more components go through a stress cycle at a particular load.
Regarding claim 3, Vestergaard discloses the limitations as set forth in claim 1 and further discloses the one or more components comprise at least one of a pitch bearing, a yaw bearing, a tower (para. [0022-23]), a gearbox, a generator, a rotor blade (para. [0022-23]), a rotor, a hub, a shaft, a converter, or a nacelle.
Regarding claim 5, Vestergaard discloses the limitations as set forth in claim 1 and further discloses that determining the one or more loading and travel metrics for one or more components of the wind turbine during operation of the wind turbine further comprises: at least one of measuring the one or more loading and travel metrics for one or more components of the wind turbine via one or more sensors or processors (para. [0010]) or estimating the one or more loading and travel metrics for one or more components of the wind turbine via the one or more processors (para. [0012]).
Regarding claim 6, Vestergaard discloses the limitations as set forth in claim 5 and further discloses estimating the one or more loading and travel metrics for one or more components of the wind turbine in real- time (para. [0054] states “[t]he modelled fatigue value may be obtained online, i.e. in real time immediately after the end of the respective operating period”).
Regarding claim 7, Vestergaard discloses the limitations as set forth in claim 5 and further discloses estimating the one or more loading and travel metrics for one or more components of the wind turbine using machine learning (para. [0051]).
Regarding claim 8, Vestergaard discloses the limitations as set forth in claim 5 and further discloses the processor comprises a physics- based system model (paras. [0048-62]; the model produced is based upon measured values; these measured values represent physical interactions between the wind turbine and its environment; thus, the model is “physics-based” and models the wind turbine system, making it “a physics-based system model”) for estimating the one or more loading and travel metrics for one or more components of the wind turbine (para. [0050]).
Regarding claim 9, Vestergaard discloses the limitations as set forth in claim 1 and further discloses determining a plurality of loading and travel metrics for one or more components of the wind turbine during operation of the wind turbine (paras. [0010-12], [0022-23], [0048]).
Regarding claim 16, Vestergaard discloses the limitations as set forth in claim 1 and further discloses that implementing the corrective action for the wind turbine based on the damage accumulation further comprises shutting down the wind turbine, idling the wind turbine, changing a control parameter of the wind turbine (paras. [0074], [0076], [0078]), or scheduling one or more preventative maintenance actions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vestergaard in view of “The Histogram is not so grand: An intro to Histograms and CDF’s” by Tyler Acorn (“Acorn”).
Regarding claim 10, Vestergaard discloses the limitations as set forth in claim 1 but does not explicitly disclose the distribution of cumulative loading data comprising a cumulative load histogram. 
Acorn establishes the relationship between a cumulative distribution function and a histogram, stating that “[a]t their heart, both the histogram and the eCDF (empirical Cumulative Distribution Function) are displaying similar information, but in different ways. They are both trying to show how your variable is distributed across the range of your ‘distribution’.”  Stated differently, Acorn establishes cumulative distribution functions and histograms as art recognized equivalents.  
As such, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Vestergaard to generate a histogram rather than a cumulative distribution function because the two methods for displaying data are recognized within the art as being equivalent.
Regarding claim 11, the combination of Vestergaard in view of Acorn (“the first combination”) discloses the limitations as set forth in claim 10 and Acorn further discloses that a histogram is generated by defining a range and bin regions (implicit; “It is typically plotted in a bar graph style plot where the height of each bar shows the count of a bin, which in essence represents the probability that a number will fall within that bin.”) followed by measurement/selection/definition of a metric and population of the graph by adding the metrics to the appropriate bin on the histogram (implicit; a bin “represents the probability that a number will fall within that bin” and thus it is implicit that a “number,” i.e. a value, is obtained and added to the relevant bin).
Regarding claim 13, the first combination discloses the limitations as set forth in claim 10 and further discloses applying a life model of the one or more components to a plurality of cumulative load histograms collected over distinct time segments (Vestergaard discloses application of a life model to a CDF; as established by Acorn, CDFs and histograms are recognized equivalents, thus the life model may also be applied to the histogram of the modified combination).
Regarding claim 14, the first combination discloses the limitations as set forth in claim 10 and Vestergaard further discloses processing the cumulative distribution function through a machine learning algorithm before applying a life model (para. [0059]).  As recognized by Acorn, the cumulative distribution function of Vestergaard is equivalent to a histogram, thus the method of Vestergaard could and would be applied in the same way to a histogram.
Regarding claim 17, Applicant recites a second independent claim that largely mirrors the language of independent claim 1, save for recitation of “a system” incorporating a controller configured for “generating, at least in part, at least one cumulative load histogram” (emphasis by Examiner) rather than “generating, at least in part, at least one distribution of cumulative loading data ….”  As discussed above, cumulative distribution functions (disclosed by Vestergaard) are recognized as being equivalent to histograms (as taught by Acorn).  As claim 17 is little more than the recitation of “a system” involving the merger of subject matter found in claims 1 and 10 and, as claims 1 and 10 are rejected under the first combination (as detailed above), Examiner finds that the relevant portions of the claim 1 and 10 rejections apply, mutatis mutandis, to the subject matter as recited by claim 17.
Regarding claim 18, the first combination discloses the limitations as set forth in claim 1 and Vestergaard further discloses the one or more loading metrics for one or more components of the wind turbine comprise at least one of a bearing load, a tower load (para. [0022] discusses measurement of tower acceleration, a form of “tower load”), a rotor blade load (“blade root bending moment”), a drivetrain load (para. [0023] discusses derivation of “drivetrain bending moments”), a shaft load, a thermal load, and wherein the one or more travel metrics comprise at least one of time (para. [0020] discusses the operating period being a plurality of periods, thus “time” is contemplated by Vestergaard as a “travel metric” in the sense that an amount of fatigue/loading experienced over a time period is measured/sensed/derived), angular travel, a number of times a component travels a certain angular distance between directional reversals, or a number of times the one or more components go through a stress cycle at a particular load.
Regarding claim 19, Applicant recites subject matter of substantially similar scope to that of claim 11.  As detailed above, the subject matter of claim 11 is disclosed by the first combination.  As such, Examiner finds that the relevant portions of the claim 11 rejection apply, mutatis mutandis, to the subject matter as recited by claim 19.
Allowable Subject Matter
Claims 12, 15, and 20 are objected to as containing allowable subject matter, but being rejected under §112 or dependent from another rejected claim.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in reasonable combination with others, does not appear to teach, suggest, or otherwise disclose each and every limitation of the specified claims.
With respect to claims 12 and 20, the prior art does not appear to contemplate the adjustment or changing of bins/ranges on a histogram in response to on-going operational data measured by the wind turbine.  At most, the applied prior art recognizes the equivalence between CDFs and histograms, but does not suggest that either the CDF or histogram would be further modified based on on-going measurement of data.
With respect to claim 15, the above arguments (with respect to claims 12 and 20) apply because claim 15 recites adjustment to bins or ranges of the histogram.  Furthermore, the applied prior art does not appear to contemplate refinement of the CDF or histogram to yield a more accurate historical loading estimate or scaling of the CDF or histogram to a desired time duration expected by the life model.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited, but not relied upon in the rejections above, generally relates to the control of wind turbine based on estimated or measured fatigue accumulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832